              Case 2:19-cv-01105-JCC Document 37 Filed 02/24/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DISCOVERY PARK COMMUNITY                           CASE NO. C19-1105-JCC
      ALLIANCE, a community non-profit
10
      corporation, and ELIZABETH CAMPBELL,               MINUTE ORDER
11
                              Petitioners,
12            v.

13    CITY OF SEATTLE,
14                            RESPONDENT.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          In a prior order, the Court conditioned the withdrawal of Allen T. Miller on Petitioner
19   serving the United States Department of the Army and the Seattle Public Schools (“SPS”) with
20   an amended petition. (Dkt. No. 31 at 3.) Petitioner has now served the Army and SPS with an
21   amended petition. (Dkt. Nos 34–35.) Accordingly, the Court hereby GRANTS Mr. Miller’s
22   motion to withdraw as counsel for Petitioners without substitution (Dkt. No. 27). Mr. Miller and
23   his law firm, the Law Office of Allen T. Miller, PLLC, are hereby granted LEAVE to withdraw
24   as counsel for Petitioners. The Clerk is DIRECTED to mail a copy of this order to Petitioners at
25   the following address:
26          Discovery Park Community Alliance

     MINUTE ORDER
     C19-1105-JCC
     PAGE - 1
            Case 2:19-cv-01105-JCC Document 37 Filed 02/24/20 Page 2 of 2



          c/o Elizabeth Campbell
 1        3826 24th Avenue W
 2        Seattle, WA 98199
          DATED this 24th day of February 2020.
 3

 4                                                William M. McCool
                                                  Clerk of Court
 5
                                                  s/Tomas Hernandez
 6                                                Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1105-JCC
     PAGE - 2
